DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
Examiner's consideration of the IDS is limited to a cursory review of the cited references due to their length and the breadth of topics covered by the references. If Applicant is aware of particular portions of the cited references that are particularly pertinent to the claims, Applicant is invited to highlight those references/portions for more thorough consideration by Examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7, 11, 14-20, 22, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson et al. (US 2018/0310465).

Regarding claim 1, Peterson discloses a system for determining material accumulation relative to ground engaging tools of an agricultural implement, the system comprising:
a frame member (including front 30) extending along a first direction (laterally);
first and second ground engaging tools (including a first 45 of 38 on wings 44 and a second 45 of 38 on wing 46) coupled to the frame member and spaced apart from each other in the first direction such that an open space is defined between the first and second ground engaging tools (see Fig. 2), the first and second ground engaging tools being configured to engage soil within a field as the agricultural implement is moved across the field (see para. 0033), the first and second ground engaging tools being directly adjacent ground engaging tools in the first direction (see Fig. 2);
a sensing arm (including an arm of 43 and corresponding 39 on main section 42) aligned with the open space defined between the first and second ground engaging tools, the sensing arm being displaceable (about 41) by material accumulation;
a sensor (106) configured to detect a parameter indicative of displacement of the sensing arm; and
a controller (including 112) communicatively coupled to the sensor, the controller configured to monitor the parameter based at least in part on data received from the sensor to determine a presence of material accumulation between the first and second ground engaging tools (see paras. 0040-0041, wherein displacement caused by material accumulation would be determined).

Regarding claim 2, Peterson discloses the controller (including 112) being configured to determine the presence of material accumulation (via displacement) by comparing the parameter to at least one threshold (see para. 0041).

Regarding claim 4, Peterson discloses the controller (including 112) being further configured to initiate a control action (see paras. 0046, 0057, 0066) based at least in part on the determination of displacement and corresponding presence of material accumulation, and the control action comprising adjusting a downforce applied to the first and second ground engaging tools or adjusting a speed of the implement (see paras. 0046, 0057, 0066).

Regarding claim 5, Peterson discloses a sensing arm actuator (including 120), and the controller being configured to actuate the sensing arm (see paras. 0046, 0057, 0066).

Regarding claim 6, Peterson discloses a user interface (see para. 0057) and notifying an operator of the agricultural implement of the displacement and corresponding material accumulation between the first and second ground engaging tools (see paras. 0046, 0057, 0066).

Regarding claim 7, Peterson discloses the sensor (106) being a rotation sensor (see para. 0035).

Regarding claim 11, Peterson discloses the first and second ground engaging tools (including a first 45 of 38 on wings 44 and a second 45 of 38 on wing 46) being spaced apart from each other along the first direction by a distance (see Fig. 2), and the sensing arm (including arm of 43 and corresponding 39) having a width extending along less than half of the distance between the first and second ground engaging tools (said width being vastly less apparent from Fig. 2).

Regarding claim 14, Peterson discloses each of the first and second ground engaging tools (including a first 45 of 38 on wings 44 and a second 45 of 38 on wing 46) comprising first and second shanks, respectively (see Figs. 3, 5).

Regarding claim 15, Peterson discloses a system for determining material accumulation relative to ground engaging tools of an agricultural implement, the system comprising:
first and second ground engaging tools (including aligned first 32 and second 32) configured to rotate about a rotational axis relative to soil within a field as the agricultural implement is moved across the field, the first and second ground engaging tools being spaced apart from each other in a first direction extending parallel to the rotational axis such that an open space is defined between the first and second ground engaging tools (see Fig. 2), the first and second ground engaging tools being directly adjacent ground engaging tools in a first direction (see Fig. 2);
a sensing arm (including an arm of 43 and corresponding 39) aligned with the open space defined between the first and second ground engaging tools (see Fig. 2), the sensing arm being displaceable (about 41) by material accumulation;
a sensor (106) configured to detect a parameter indicative of displacement of the sensing arm; and
a controller (including 112) communicatively coupled to the sensor, the controller configured to monitor the parameter based at least in part on data received from the sensor to determine a presence of material accumulation between the first and second ground engaging tools.

Additionally, it is noted that claim 15 does not state that the first and second ground engaging tools "engage soil within a field as the agricultural implement is moved across the field;" as set forth in claim 1.

Regarding claim 16, Peterson discloses a method for managing material accumulation relative to ground engaging tools of an agricultural implement, the method comprising:
receiving, with a computing device (including 112), data from a sensor (106) configured to detect a parameter indicative of displacement of a sensing arm (including an arm of 43 and corresponding 39) aligned with open space defined between first and second ground engaging tools (see Fig. 2), the sensing arm being displace by material accumulation between the first and second ground engaging tools;
analyzing, with the computing device (including 112), the sensor data to determine the presence of material accumulation between the first and second ground engaging tools (see paras. 0040-0041, wherein displacement caused by material accumulation would be determined); and
initiating, with the computing device (including 112), a control action based at least in part on the determination of displacement and corresponding material accumulation between the first and second ground engaging tools (see paras. 0046, 0057, 0066).

Regarding claim 17, Peterson discloses comparing, with the computing device (including 112), the parameter to at least one threshold (see para. 0041).

Regarding claim 18, Peterson discloses initiating the control action comprising adjusting a downforce applied to the first and second ground engaging tools or adjusting a speed of the implement (see paras. 0046, 0057, 0066).

Regarding claim 19, Peterson discloses initiating the control action comprising actuating the sensing arm (see paras. 0046, 0057, 0066).

Regarding claim 20, Peterson discloses initiating the control action comprising notifying an operator of the agricultural implement of the material accumulation between the first and second ground engaging tools (see paras. 0046, 0057, 0066).

Regarding claim 22, Peterson discloses the sensing arm (including an arm of 43 and corresponding 39 on main section 42) being movable relative to the first and second ground engaging tools (see paras. 0058, 0063).

Regarding claim 23, Peterson discloses the sensing arm (including an arm of 43 and corresponding 39 on main section 42) being supported relative to the frame independently of the first and second ground engaging tools (see paras. 0058, 0063).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 10, 12, 13, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cross et al. (US 9,769,974) in view of Kovach et al. (US 2018/0352718)

Regarding claim 1, Cross discloses a system capable of use or suitable for determining material accumulation relative to ground engaging tools of an agricultural implement, the system comprising:
a frame member (including 218) extending along a first direction;
first and second ground engaging tools (220) coupled to the frame member and spaced apart from each other in the first direction such that an open space is defined between the first and second ground engaging tools, the first and second ground engaging tools being configured to engage soil within a field as the agricultural implement is moved across the field, the first and second ground engaging tools being directly adjacent ground engaging tools in the first direction (see Fig. 11);
a sensing arm (10) aligned with the open space defined between the first and second ground engaging tools, the sensing arm being displaceable between the first and second ground engaging tools;
a sensor (240) configured to detect a parameter indicative of displacement of the sensing arm (see col. 9, lines 11-31); and
a controller (including 302) communicatively coupled to the sensor, the controller configured to monitor the parameter based at least in part on data received from the sensor (see col. 11, lines 28-67).

Cross does not explicitly disclose determining a presence of material accumulation between the first and second ground engaging tools. Kovach teaches a system for determining material accumulation relative to ground engaging tools of an agricultural implement, wherein an accumulation parameter corresponding to a height of materials relative to a fixed point on the tillage implement (see para. 0034).

Cross and Kovach are analogous because they both disclose systems for sensing parameters of ground engaging tools of an agricultural implements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Cross with the determination and corresponding control means as taught by Kovach for reducing material accumulation in order to increase the effectiveness of the discs during performance of a tillage operation. (See Kovach, p. 1, particularly paras. 0004 and 0007.)

Regarding claim 2, Kovach teaches a controller (including 102) being configured to determine the presence of material accumulation by comparing the parameter to at least one threshold associated with the presence of material accumulation (see para. 0037).

Regarding claim 4, Kovach teaches the controller (including 102) being further configured to initiate a control action based at least in part on the determination of the presence of the material accumulation (see para. 0017), and the control action comprising adjusting a downforce applied to the first and second ground engaging tools or adjusting a speed of the implement (see para. 0017).

Regarding claim 5, Kovach teaches arm actuating means (including 44) and actuating a supporting arm (see para. 0017) based at least in part on the determination of the presence of the material accumulation.

Regarding claim 6, Kovach teaches a user interface and notifying an operator of the agricultural implement of the material accumulation between the first and second ground engaging tools (see para. 0019).

Regarding claim 7, Cross discloses the sensor (240) being configured as a load sensor (as it senses that which results from the load on 10). Additionally, it is noted that the sensor of Cross is considered to be "configured as" claimed, and the sensor itself is not set forth to be or to include the specific sensors recited.

Regarding claim 10, Cross discloses the first and second ground engaging tools (220) being spaced apart from each other along the first direction by a distance (along 102), and the sensing arm having a width extending along at least half of the distance between the first and second ground engaging tools (apparent from Fig. 5).

Regarding claim 12, Cross discloses the first and second ground engaging tools (220) comprising first and second discs, respectively.

Regarding claim 13, Cross discloses the first and second discs (220) being rotatable about a rotational axis (of 102), the rotational axis extending along the first direction, and the sensing arm being positioned entirely above the rotational axis (see Fig. 12).

Regarding claim 15, Cross discloses a system for determining material accumulation relative to ground engaging tools of an agricultural implement, the system comprising:
first and second ground engaging tools (220) configured to rotate about a rotational axis relative to soil within a field as the agricultural implement is moved across the field, the first and second ground engaging tools being spaced apart from each other in a first direction extending parallel to the rotational axis such that an open space is defined between the first and second ground engaging tools, the first and second ground engaging tools being directly adjacent ground engaging tools in the first direction (see Fig. 11);
a sensing arm (10) aligned with the open space defined between the first and second ground engaging tools, the sensing arm being displaceable between the first and second ground engaging tools;
a sensor (240) configured to detect a parameter indicative of displacement of the sensing arm (see col. 9, lines 11-31); and
a controller (including 302) communicatively coupled to the sensor, the controller configured to monitor the parameter based at least in part on data received from the sensor (see col. 11, lines 28-67).

Cross does not explicitly disclose determining a presence of material accumulation between the first and second ground engaging tools. Kovach teaches a system for determining material accumulation relative to ground engaging tools of an agricultural implement, wherein an accumulation parameter corresponding to a height of materials relative to a fixed point on the tillage implement (see para. 0034).

Cross and Kovach are analogous because they both disclose systems for sensing parameters of ground engaging tools of an agricultural implements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Cross with the determination means as taught by Kovach for reducing material accumulation in order to increase the effectiveness of the discs during performance of a tillage operation. (See Kovach, p. 1, particularly paras. 0004 and 0007.)

Regarding claims 16-20, the above combination teaches providing and using a system for an agricultural implement which is operated, controlled, and adjusted as claimed.

Regarding claim 21, Cross discloses the sensing arm (10) being positioned such that it is entirely above a plugging line for the first and second ground engaging tools (220), wherein the plugging line is defined as a height above a surface of the field at or above which material accumulation occurs when the first and second ground engaging tools engage the soil within the field.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cross in view of Kovach as applied to claims 1 and 10 above, and further in view of Bierl et al. (US 5,042,590)

Regarding claim 11, neither Cross nor Kovach explicitly discloses the sensing arm having a width extending along less than half of the distance between the first and second ground engaging tools. Bierl teaches an agricultural implement having first and second ground engaging tools spaced apart from each other along a lateral direction by a distance, and a supporting arm having a width extending along less than half of the distance between the first and second ground engaging tools (see Fig. 1).

Cross, Kovach, and Bierl are analogous because they all disclose systems for towed agricultural implements having discs. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the arm means as taught by Bierl in order to increase flexibility and fatigue life. (See Bierl, col. 2.)

Response to Arguments
Applicant's arguments filed 3/24/2022 have been fully considered but they are not persuasive.

Applicant argues: "However, a ground engaging tool 38 on the first wing section 44 and a ground engaging tool 38 on the second wing section 46 of Peterson are not coupled to a same 'frame member' along a first direction..." (See Remarks of 3/24/2022, labeled p. 8.)
Applicant's argument is unpersuasive because Fig. 2 of Peterson shows a ground engaging tool 38 on the first wing section 44 and a ground engaging tool 38 on the second wing section 46 coupled to a same frame member 30 along a first direction. Although the frame member 30 of Peterson is hinged, it is continuous and meets the limitation of a "frame member." Applicant's argument does not address the frame member 30 identified in the Non-Final Rejection of 12/24/2021.

Applicant argues: "However, a ground engaging tool 38 on the first wing section 44 and a ground engaging tool 38 on the second wing section 46 of Peterson ... are not directly adjacent ground engaging tools in the first direction." (See Remarks of 3/24/2022, labeled p. 8.)
Applicant's argument is unpersuasive because Fig. 2 of Peterson shows a ground engaging tool 38 on the first wing section 44 and a ground engaging tool 38 on the second wing section 46 having additional ground engaging tools between them and to which they are directly adjacent. Further, it is noted that the additional "ground engaging tools" are not definitively set forth as an element of the claimed system, and in a broader sense, the identified first and second ground engaging tools of Peterson are capable of having additional ground engaging tools coupled directly adjacent to them.

Applicant argues: "However, the standard arrangement 10 of Cross is not displaceable by material accumulation between directly adjacent ones of the disks 220. Instead, as noted above, the passage of the disks 220 through the earth may produce working forces/impacts that act against the disk gangs 212." (See Remarks of 3/24/2022, labeled p. 10.)
Applicant's argument is unpersuasive because the sensing arm being "displaceable by material accumulation between directly adjacent ground engaging tools" (emphasis added) is neither claimed nor required by the claim. The claim much more broadly recites "the first and second ground engaging tools being directly adjacent ground engaging tools in the first direction;" which was added by amendment and does not require the first and second ground engaging tools being directly adjacent to each other as argued. Additionally, one of ordinary skill in the art would readily recognize that not only does passage through the earth produce forces/impacts on disks, but material also commonly accumulates between such disks and produces forces thereon.

In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/JFM/7/27/22